Dear Mr. Spruel:
As outlined in your request, the Calcasieu Parish School Board is in the process of renewing health insurance for its employees. The Board has asked the Office of Group Benefits for a proposal of coverage and questions if it may pay any of the premiums for its current retirees if it accepts OGB's proposal.  You also question if current retirees are entitled to a state premium subsidy.
In short, we believe the Board may pay all or any portion of current retirees' premiums but current retirees are not entitled to a state subsidy.  La.R.S. 42:851 authorizes the state and the governing boards and authorities of each state university, college, or public elementary and secondary school system to procure contracts of insurance for its employees through the Office of Group Benefits.  As to retirees, the statute provides that any person who enrolls in the Office of Group Benefits on or after January 1, 2002 is, upon retirement, entitled to a state contribution of the total premium as further outlined in the statute.  We interpret this to mean those employees who retire after enrolling with the Office of Group Benefits.  The statute is silent as to employees who are retired at the time that the Board becomes a member of the Office of Group Benefits.  Thus, current retirees are not entitled to a state subsidy.
It is, however, our opinion that the Board may pay all or any portion of the health insurance premiums for its retirees. Political subdivisions of the state may contribute public funds to pension and insurance programs for its employees and employees include retirees.1
If you have any questions or comments, please contact our office.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ________________________________ TINA VICARI GRANT Assistant Attorney General
RPI/TVG/dam
Date Released:  February 6, 2003
1 Atty. Gen. Op. Nos. 00-203, 99-149 and 97-234.